
	
		I
		112th CONGRESS
		1st Session
		H. R. 2086
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Shuler (for
			 himself, Mr. Manzullo,
			 Ms. Velázquez, and
			 Mr. Hall) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To exclude from consumer credit reports medical debt that
		  has been in collection and has been fully paid or settled, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Debt Responsibility Act of
			 2011.
		2.Findings and
			 Purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Medical debt is unique, and Americans do
			 not choose when accidents happen or when illness strikes.
				(2)Medical debt
			 collection issues affect both insured and uninsured consumers.
				(3)According to
			 credit evaluators, medical debt collections are more likely to be in dispute,
			 inconsistently reported, and of questionable value in predicting future payment
			 performance because it is atypical and nonpredictive.
				(4)Nevertheless,
			 medical debt that has been completely paid off or settled can significantly
			 damage a consumer’s credit score for years.
				(5)As a result,
			 consumers can be denied credit or pay higher interest rates when buying a home
			 or obtaining credit.
				(6)Healthcare
			 providers are increasingly turning to outside collection agencies to help
			 secure payment from patients and this comes at the expense of the consumer
			 because medical debts are not typically reported unless they become assigned to
			 collections.
				(7)In fact, medical
			 bills account for more than half of all collection actions reported to consumer
			 credit reporting agencies.
				(8)The issue of
			 medical debt affects millions.
				(9)According to the
			 Commonwealth Fund, medical bill problems or accrued medical debt affects
			 73,000,000 working-age adults in America.
				(10)For 2010,
			 30,000,000 working-age American adults were contacted by a collection agency
			 for unpaid medical bills.
				(b)PurposeIt is the purpose of this Act to exclude
			 from consumer credit reports medical debt that had been characterized as
			 delinquent, charged off, or debt in collection for credit reporting purposes
			 and has been fully paid or settled.
			3.Amendments to
			 Fair Credit Reporting Act
			(a)Medical debt
			 definedSection 603 of the Fair Credit Reporting Act (15 U.S.C.
			 1681a) is amended by adding at the end the following new paragraph:
				
					(z)Medical
				debtThe term medical debt means a debt described
				in section
				604(g)(1)(C).
					.
			(b)Exclusion for
			 paid or settled medical debtSection 605(a) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the
			 following new paragraph:
				
					(7)Any information
				related to a single fully paid or settled medical debt in an amount of $2,500
				or less that had been characterized as delinquent, charged off, or in
				collection which, from the date of payment or settlement, antedates the report
				by more than 45
				days.
					.
			4.PAYGO budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
